

115 HRES 200 IH: Expressing the sense of the House of Representatives that the United States should develop and adopt a comprehensive cybersecurity policy.
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 200IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Mr. Taylor (for himself and Mr. Ruppersberger) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the United States should develop and
			 adopt a comprehensive cybersecurity policy.
	
 Whereas nine megabreaches occurred in 2015, each resulting in the compromise of more than 10 million personal identities;
 Whereas one such megabreach of the background investigation databases of the United States Office of Personnel Management resulted in the compromise of the sensitive personal information of more than 21 million individuals;
 Whereas increasing interconnectedness, facilitated by ubiquitous Internet usage and availability in virtually all aspects of modern life, places all individuals, businesses, public and private entities, and critical infrastructures at significant and persistent risk of cyber attack;
 Whereas continuous and rapid technological advancements result in constantly shifting cyber realities with respect to which policymakers have been unable to keep pace; and
 Whereas malicious cyber activity has the potential to cause great harm to the national security, economy, and infrastructure of the United States and the health, well-being, and safety of United States citizens: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States should develop and adopt a comprehensive cybersecurity policy that clearly defines acts of aggression, acts of war, and other related events in cyberspace, including any commensurate responses to any such act or event in cyberspace.
		